Citation Nr: 0107159	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder with depression, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1950.

By a decision entered in July 1992, the RO increased the 
veteran's rating for service-connected generalized anxiety 
disorder with depression from 10 to 50 percent.  
Subsequently, by a decision entered in December 1993, the RO 
denied service connection for hypertension secondary to 
generalized anxiety disorder with depression.  The veteran 
appealed both decisions to the Board of Veterans' Appeals 
(Board), and the Board, by dispositions entered in June 1996 
and April 1997, remanded the claims to the RO for further 
development.

In August 1998, following the Board's second remand, the RO 
entered a decision granting the claim of service connection 
for hypertension.  The RO confirmed the prior 50 percent 
rating assigned for generalized anxiety disorder, and 
thereafter, by a decision entered in May 1999, denied a claim 
for TDIU.  The veteran perfected an appeal of the TDIU claim, 
and the case was returned to the Board in January 2001.

The RO has certified for appeal the issue of the veteran's 
entitlement to an initial rating in excess of 10 percent for 
hypertension.  It appears clear from the record, however, 
that no jurisdictional notice of disagreement has been 
received with respect to the RO's August 1998 decision 
assigning the initial evaluation for that disability.  See 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (2000).  Consequently, it is the Board's conclusion 
that it does not have jurisdiction to address that issue at 
the present time.  See, e.g., Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993) (the filing of a timely NOD "is a 
prerequisite to the Board's proper exercise of jurisdiction 
over a claim.").


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the claims on appeal in the context 
of the new law.  Nor has the veteran prosecuted the claims in 
that context.  Consequently, in order to ensure the veteran 
due process of law, and to avoid the possibility of 
prejudice, the Board will remand the claims to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
relevant counseling records from a "Brian Wolneck," 
referred to the report of a June 1998 VA examination, and 
making reasonable efforts to obtain updated records of any 
treatment the veteran may have received from Harvey E. Black, 
M.D., since the time that such records were last procured.  
The action should also include affording the veteran a new 
psychiatric examination, inasmuch as the report of the most 
recent examination does not contain all of the information 
requested by the Board in its April 1997 remand, see Stegall 
v. West, 11 Vet. App. 268, 271 (1998), and because further 
information is needed as to whether the veteran's service-
connected disabilities alone render him unemployable.  
38 C.F.R. §§ 4.16, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any relevant counseling 
records from a "Brian Wolneck," 
referred to the report of a June 1998 VA 
examination.  Development should also 
include making reasonable efforts to 
obtain updated records of any treatment 
the veteran may have received from 
Harvey E. Black, M.D., since the time 
that such records were last procured.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a psychiatric 
examination.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
The examiner should provide opinions 
material to the rating criteria found in 
38 C.F.R. §  4.132, Diagnostic Code 9400 
(1996) and the revised criteria found at 
38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).  In other words, questions 
relating to the degree to which the 
veteran's psychiatric symptomatology 
affect his interpersonal relationships, 
initiative, flexibility, reliability, 
and ability to obtain and engage in 
gainful employment should be addressed.  
All indicated tests, including 
appropriate psychological studies with 
applicable subscales, should be 
conducted.  The examiner should indicate 
whether the veteran's psychiatric 
problems are severe enough to either 
interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms 
decrease work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it is of the short- or long-term 
memory and whether it is mild (relating 
to names, directions, or recent events) 
or more severe (relating to one's own 
name, one's own occupation, or the names 
of close relatives); and whether the 
condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty 
in adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should provide an adaptive-
functioning score in accordance with DSM 
III and a global assessment of 
functioning score in accordance with DSM 
IV.  The scores' meanings in relation to 
the schedular rating criteria should be 
explained.  The examiner should then 
indicate whether the veteran's 
psychiatric symptoms have caused mild, 
definite, considerable, severe, or total 
social and industrial impairment, and 
whether the veteran is unemployable as a 
result of psychiatric symptomatology 
alone.  Finally, the examiner should 
offer an opinion as to whether the 
veteran's combined service-connected 
disabilities (which currently include 
generalized anxiety disorder with 
depression; hypertension; and a post-
operative scar of the right arm), 
without regard to any non-service-
connected disabilities, cause the 
veteran to be unemployable.  A complete 
rationale for each opinion expressed 
must be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  With respect 
to the claim for an increase, both the 
old and new rating criteria should be 
considered and those more favorable to 
the veteran's claim should be used in 
establishing a rating.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


